Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 depends on claim 1.  Claim 9 written in independent form recites the following (emphasis added): 

1. A method of determining a finality of a subject block within a blockchain mined by a network of nodes, the method being executed by a processing node and comprising:. . .  transmitting a subsequent finality proposal for the subject block when the value fails to satisfy the finality criterion, wherein the subsequent finality proposal include the identifier of the subject block, the one or more measures from the finality proposal, and an additional measure based on the number of blocks within the blockchain that were mined by the processing node; 
[claim 9] . . . wherein each of the one or more measures and the additional measure, if any, corresponds to a weight pi determined as follows: 
.
One skilled in the art could not determine the scope of claim 9 because it is unclear how “the additional measure” cannot exist in claim 9.  That is, the 1. 	
With respect to claim 20, claim 20 recites “a receiving module configured to. . . . a determining module configured to. . . [and] a transmitting module configured to. . . .”  Applicant has invoked 112(f) by using the words “receiving . . . determining. . . . [and] transmitting module[s] configured to.”  The words “receiving . . . determining. . . . [and] transmitting module[s]” are generic placeholders2, the words “configured to” are linking 3 and the claimed generic placeholders are not modified by sufficient structure to perform the claimed functions.  See MPEP 2181 (I).  
Because these claim limitations invoke 35 U.S.C. 112(f), these limitations are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or acts for the claimed functions.  See id (II) (C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II) (B).  The functions in claim 20 are not Id.  Because the specification does not clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II) (C):
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.
In order to overcome this rejection Examiner recommends Applicant point out on the record the specific algorithm for each function so that the metes and bounds of each claim element can be ascertained by one skilled in the art 
OR 
Examiner recommends Applicant amend the claim so it does not invoke 112(f) without running afoul of the 112(a) written description or and/or enablement requirement. 
Claim 20 is also rejected under 112b for the following additional reason: 
Claim 20 recites “A mechanism for. . .  ”  The word “mechanism” is not defined in the specification.  The word “mechanism” has various definitions including, but not limited to “machinery or mechanical appliances 4”.  One skilled in the art could not determine the scope of claim 20 because the word “mechanism” does not clearly definite a particular statutory category of invention.  This is important because method claims are interpreted differently than apparatus claims when it comes to, for example, contingent limitations.  See MPEP 2111.04 (II).  As such, this renders the claims vague and indefinite. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 includes an embodiment where claim 1’s “an additional measure” does not exist.  See 112(b) rejection above. Thus, claim 9 broadens claim 1 and thus fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The same analysis above applies to claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stern US 20170091756 A1
With respect to claims 1, 11 and 20, Stern US 20170091756 A1 teaches “determining a finality of a subject block within a blockchain mined by a network of nodes, the method being executed by a processing node and comprising: receiving a finality proposal for the subject block” in Fig. 6 item 604 (receiving a new block (subject block) is a request for that block to be confirmed or to be “final”); 
“the finality proposal including an identifier of the subject block and one or more measures” in Fig. 6 item 604 (the new block (subject block) must be identified—otherwise there is no way to differentiate it from other blocks); Fig. 6 item 610 and ¶¶ 164-165 (the measure is the confirmation process); 
 “wherein each of the one or more measures is based on the number of blocks within the blockchain that were mined by a respective node within the network of nodes other than the processing node” 
[0164] FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT. New transactions are broadcast to all nodes (step 602). The steps of this process that follow Nodes accept the block only if all transactions in it are valid and not already spent (step 610). Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash (step 612). 
[0165] Transaction confirmation is needed to prevent double spending of the same money. After a transaction is broadcast to the SOCOACT network, it may be included in a block that is published to the network. When that happens it is said that the transaction has been mined at a depth of one block. With each subsequent block that is found, the number of blocks deep is increased by one. To be secure against double spending, a transaction should not be considered as confirmed until it is a certain number of blocks deep. This feature was introduced to protect the system from repeated spending of the same coins (double-spending). Inclusion of transaction in the block happens along with the process of mining 
[0166] The SOCOACT server 5801 may show a transaction as "unconfirmed" until the transaction is, for example, six blocks deep in the blockchain. Sites or services that accept virtual currency as payment for their products or services can set their own limits on how many blocks are needed to be found to confirm a transaction. However, the number six was specified deliberately. It is based on a theory that there's low probability of wrongdoers being able to amass more than 10% of entire network's hash rate for purposes of transaction falsification and an insignificant risk (lower than 0.1%) is acceptable. For offenders who don't possess significant computing power, six confirmations are an insurmountable obstacle with readily 
(“number of blocks within the blockchain that were mined by a respective node within the network of nodes other than the processing node” is a “certain number”; or “6”, for example); 
“determining the subject block is a finalized block when a value based on the one or more measures satisfies a finality criterion” in ¶ 165 (“To be secure against double spending, a transaction should not be considered confirmed until it is a certain number of blocks deep”); ¶ 166 (an example value is “6”); 
 “and transmitting a subsequent finality proposal for the subject block when the value fails to satisfy the finality criterion” in ¶ 166 (subsequent finality proposal is the showing that the transaction is “unconfirmed”); 
“wherein the subsequent finality proposal include the identifier of the subject block, the one or more measures from the finality proposal” in ¶166 (the block must be identified, here, again, otherwise there is no way to perform the confirmation; the measures from the finality proposal are current number of block deep the transaction is in the blockchain; the subsequent finality proposal happens after the 1st, 2nd, 3rd, 4th, and 5th, “unconfirmed” mining depths); 
“and an additional measure based on the number of blocks within the blockchain that were mined by the processing node” in ¶164 (the additional measure is the node using the hash of he accepted block as the previous 
With respect to claim 2 and 12, Stern teaches “2. The method of claim 1, wherein the finality proposal is received from one of the respective nodes within the network of nodes” in in ¶133 and ¶164 and Fig. 1B items 106 and 102; (new blocks are proposed to be added to the blockchain by the nodes in the network 102). 
With respect to claim 3 and 13, Stern teaches “3. The method of claim 1, wherein the finality proposal is included in a transaction record of a block in the blockchain that is subsequent to the subject block, together with a transaction” n ¶164 (using the hash of the accepted (subject) block as the previous hash is a part of the finality proposal; the “subsequent” block is the new block that uses the previous (subject block’s) hash). 
With respect to claim 4 and 14, Stern teaches “4. The method of claim 3, wherein the block is subsequent to the subject block by at least a finality window k corresponding to a number of blocks” in ¶ 166 (the number of blocks is set at a certain number---usually “6”). 
With respect to claim 5 and 15, Stern teaches “5. The method of claim 3, further comprising, validating the finality proposal prior to determining or transmitting” in Fig. 6 item 610 and ¶ 164 (determination of whether transactions are valid is a validation process that is part of the finality proposal). 
With respect to claim 6 and 16, Stern teaches “6. The method of claim 3, wherein the transaction record further includes a transaction, and further comprising validating the transaction prior to determining or transmitting” in Fig. 6 item 610 and ¶ 164  (determination of whether 
With respect to claim 7, Stern teaches “7. The method of claim 1, wherein a respective node, for which a measure is included in the finality proposal, corresponds to a node within the network of nodes that has previously executed at least one of the receiving, determining, and transmitting” in ¶¶ 164-166 (nodes in these paragraphs correspond to nodes of network Fig. 1B item 102, for example). 
With respect to claim 8 and 17, Stern teaches “wherein: the value based on the one or more measures corresponds to a summation of the one or more measures included in the finality proposal” in ¶¶ 164-166 (“six blocks deep” requires summation or adding of the number of blocks together); 
“the finality criterion corresponds to a threshold value” in ¶¶ 164-166 (threshold is 6); 
“and the finality criterion is satisfied when the value is equal to or greater than the threshold value” in ¶¶ 164-166 ((threshold is 6 (or more)). 
With respect to claim 10 and claim 19, Stern teaches “wherein transmitting the subsequent finality proposal comprises including the subsequent finality proposal in a transaction record of a block to be appended to the blockchain by each of the other nodes in the network of nodes” in ¶¶ 164-166 (the process of adding new nodes (transaction records) to a blockchain is an appending process); see also Fig. 6 item 612 and 613. 
Allowable Subject Matter
If claim 9 and claim 18 each removed the words “if any,” then they would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art is relevant to Applicant’s specification: 
Assessing Blockchain Consensus and Security Mechanisms against the 51% Attack 
Carver US 20190199787 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 18, because of its statutory category, requires the prior art to teach contingent limitations in order for it to be anticipated (see MPEP 2111.04 (II)), but Examiner’s position is that claim 18 is an improperly recited contingent limitation due to its ambiguity with respect to claim 11. That is, like claim 9, it is unclear how or if claim 18 limits claim 11 with respect to the “additional measure.” 
        2 See MPEP 2181 (emphasis added): 
        Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
        (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
        . . . 
        
        With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."
        . . . 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        3 See id 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . . 
        4 https://www.dictionary.com/browse/mechanism